Appellant was convicted of burglary, and his punishment assessed at two years confinement in the penitentiary. Appellant insists that the verdict of the jury is contrary to the law and the evidence. The evidence is overwhelming in its support of the testimony of the accomplice.
Appellant also urges in his motion for new trial that the court erred in permitting the State, over the objection of appellant, to prove that defendant associated with lewd negro women. We find no bill presenting this question. Furthermore, the evidence is conclusive as to the guilt of the defendant, and the State seemed merely to have insisted on proving where he lived and with whom he associated. This is germane and proper testimony. No error appearing in this record, the judgment is affirmed.
Affirmed. *Page 47